Title: To Alexander Hamilton from James McHenry, 6 December 1778
From: McHenry, James
To: Hamilton, Alexander


[Paramus, New Jersey, December 6, 1778. “… desire Colo. Harrison to write to Genl. Greene on the subject of his Letter respecting a change of ground for hutting. He may tell Genl. Greene, that the situation marked out in the first instance seems to His Excellency the most eligible; but that Genl. Greene must be a more competent judge, to which place the preference should be given.… We are informed by a Major of Militia that the Enemy’s Vessels are near King’s ferry, and it is said that a body of about 2,000 men are as high up as Tarrytown. Their Object would appear forage and provision to be collected between Kingsbridge and the posts at the Highlands. Genl Wayne is ordered to Sufferans; Genl. Muhlenberg to the same place; we shall move that way immediately.…”]
